HARPER, J.
Appellant was convicted of running a disorderly house. There is a paper in the record purporting to be a statement of facts, but it is not signed by appellant’s counsel and has not been approved by the county judge. Under such circumstances it cannot be considered, as a statement of facts must be verified by the trial judge’s signature. In section 1169 of White’s Ann. C. C. P. will be found collated a long list of authorities holding that a document purporting to be a statement of facts, but not approved by and signed by the judge, constitutes no part of the record, and in this court the case stands as though there had been no effort to piake a statement of facts, and the refusal of a new trial cannot be reviewed, if the indictment or information is sufficient in law. In this case the information is sufficient.
Affirmed.
DAVIDSON, J., absent.